WANAMAKER, J.
1. Criminal statutes are sti.ctly but reasonably construed in determining what offenses are included within them, and whether or not the essential facts stated in the eharge constitute an offense under such statute.
2. Where such statute is clear as to its meaning, taking the entire context at its four corners, there is nothing for a court to construe.
3. Section 12635, General Code, by means of the words “at a target within the limits of a municipal corporation,” qualifies both shooting and firing either gun .or pistol. .
Judgment reversed.
Marshall, C. J., Robinson, Matthias and Allen, JJ., concur. Jones and Day, JJ., dissent from proposition 3 of the syllabus and from the judgment.